          Case 2:14-cv-00729-GMN-VCF Document 134 Filed 05/20/20 Page 1 of 3



 1 DON SPRINGMEYER, ESQ. (SBN 1021)
   BRADLEY SCHRAGER, ESQ. (SBN 10217)
 2 DANIEL BRAVO, ESQ. (SBN 13078)
   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
 3 3556 E. Russell Road, 2nd Floor
   Las Vegas, Nevada 89120-2234
 4 Tel.: (702) 341-5200 / Fax: (702) 341-5300
   Email: dspringmeyer@wrslawyers.com
 5 Email: bschrager@wrslawyers.com
   Email: dbravo@wrslawyers.com
 6
   Attorneys for Plaintiffs Tyus, Hunsicker, Kwayisi,
 7 Jones, Burton, McKinney, Edjeou, and the Class

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10

11 LATONYA TYUS; DAVID HUNSICKER;                      Case No: 2:14-cv-00729-GMN-VCF
   LINDA DAVIS; TERRON SHARP;
12 COLLINS KWAYISI; LEE JONES; RAISSA
   BURTON; JERMEY MCKINNEY; and                        STIPULATION AND ORDER TO
13 FLORENCE EDJEOU, all on behalf of                   VACATE REMAINING DEADLINES
   themselves and all similarly-situated
14 individuals,

15                 Plaintiffs,

16          vs.

17 WENDY’S OF LAS VEGAS, INC.; CEDAR
   ENTERPRISES, INC.; and DOES 1 through
18 100, Inclusive,

19                 Defendants.

20

21          Plaintiffs Latonya Tyus, David Hunsicker, Collins Kwayisi, Lee Jones, Raissa Burton,
22 Jeremy McKinney, and Florence Edjeou (collectively, “Plaintiffs”) and Defendants Wendy’s of

23 Las Vegas, Inc. and Cedar Enterprises, Inc. (collectively, “Defendants,” and together with

24 Plaintiffs, the “Parties”), by and through their respective counsel of record, hereby notify the

25 Court that the Parties have reached an agreement in principle to settle the entire matter pursuant

26 to a proposed class action settlement, subject to the Court’s approval, and to their conferring

27 regarding the drafting and execution of the formal proposed settlement agreement. The Parties

28
          Case 2:14-cv-00729-GMN-VCF Document 134 Filed 05/20/20 Page 2 of 3



 1 presently intend to file a Motion for Approval of Settlement in approximately thirty (30) days.

 2          Accordingly, the Parties hereby request that all current pleading and discovery deadlines

 3 be vacated.

 4                                            STIPULATION
 5          NOW THEREFORE, the Parties hereby agree and stipulate as follows: The current

 6 pleading and discovery deadlines in this matter should be vacated. The Parties shall file a

 7 Motion for Approval of Settlement within thirty (30) days.

 8          DATED: May 18, 2020.

 9 WOLF, RIFKIN, SHAPIRO,                              LITTLER MENDELSON, P.C.
   SCHULMAN & RABKIN, LLP
10

11 By:     /s/ Bradley Schrager                        By:      /s/ Rick Roskelley
   DON SPRINGMEYER, ESQ. (SBN 1021)                    RICK D. ROSKELLEY, ESQ. (SBN 3192)
12 BRADLEY SCHRAGER, ESQ. (SBN 10217)                  ROGER GRANDGENETT II, ESQ. (SBN 6323)
   DANIEL BRAVO, ESQ. (SBN 13078)                      MONTGOMERY Y. PAEK, ESQ. (SBN 10176)
13 3556 E. Russell Road, 2nd Floor                     NEIL C. BAKER, ESQ. (SBN 14476)
   Las Vegas, Nevada 89120-2234                        3960 Howard Hughes Parkway, Suite 300
14 Tel.: (702) 341-5200 / Fax: (702) 341-5300          Las Vegas, Nevada 89169-5937
   Email: dspringmeyer@wrslawyers.com                  Tel.: (702) 862-8800 / Fax: (702) 862-8811
15 Email: bschrager@wrslawyers.com                     Email: rroskelley@littler.com
   Email: dbravo@wrslawyers.com                        Email: rgrandgenett@littler.com
16                                                     Email: mpaek@littler.com
   Attorneys for Plaintiffs Tyus, Hunsicker,           Email: nbaker@littler.com
17 Kwayisi, Jones, Burton, McKinney, Edjeou,
   and the Class                                       Attorneys for Defendants Wendy’s of Las Vegas,
18                                                     Inc. and Cedar Enterprises, Inc.
19
                                                  ORDER
20
            IT IS HEREBY ORDERED THAT:
21
            The current pleading and discovery deadlines in this matter should be vacated. The
22
     Parties shall file a Motion for Approval of Settlement within thirty (30) days.
23                                        20th             May
             IT IS SO ORDERED this                  day of                , 2020.
24

25                                                 ____________________________________
                                                   Cam Ferenbach
26                                                 United States Magistrate Judge
27

28

                                                      2
          Case 2:14-cv-00729-GMN-VCF Document 134
                                              133 Filed 05/20/20
                                                        05/18/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on this 18th day of May, 2020, a true and correct copy of

 3 STIPULATION AND ORDER TO VACATE REMAINING DEADLINES was served via

 4 the United States District Court CM/ECF system on all parties or persons requiring notice.

 5
                                              By: /s/ Melissa Shield
 6                                                Melissa Shield, an Employee of
                                                  WOLF, RIFKIN, SHAPIRO, SCHULMAN &
 7                                                RABKIN, LLP
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   3
